Citation Nr: 1047748	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-24 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus, and 
if so, whether service connection is warranted for the claimed 
disorder.

2.  Entitlement to service connection for coronary artery disease 
as due to in-service herbicide exposure as of August 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania.

Prior to receipt of the Veteran's request to reopen his claim of 
entitlement to service connection for coronary artery disease as 
secondary to diabetes mellitus in February 2006, the RO denied 
entitlement to such disability in a rating decision dated in July 
2002.  Ordinarily, a final RO rating decision may not be 
reconsidered on the merits unless it is shown that the previous 
rating decision had clear and unmistakable error (CUE) or unless 
new and material evidence was received to reopen the claim.  
38 U.S.C.A. § 7105(c) (West 2002).  However, when a provision of 
law or regulation creates a new basis of entitlement to benefits, 
an applicant's claim of entitlement under such law or regulation 
should be considered de novo, or as a "new" claim, even though 
it is based on essentially the same facts as those in a 
previously adjudicated claim.  Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).

During the pendency of the Veteran's appeal, effective August 31, 
2010, the Secretary of the VA amended the VA's regulatory 
provisions to add ischemic heart disease (including coronary 
artery disease) to the list of disease associated with exposure 
to certain herbicide agents.  75 Fed. Reg. 53,202 (Aug. 31, 2010) 
(codified at 38 C.F.R. § 3.309(e)).  The Board acknowledges that 
the Veteran has never asserted that his coronary artery disease 
is directly due to herbicide exposure incurred during service.  
However, in view of the pro-claimant, paternalistic nature of the 
VA benefits system, the Board finds that, as of the date of the 
liberalizing amendment, the Veteran's pending claim to reopen 
became a "new" claim under the amended regulation.  Spencer, 4 
Vet. App. at 288-89.  Prior to the date of the liberalizing 
amendment, de novo review of the previously denied claim to 
veterans benefits is not available.  Spencer, 17 F.3d at 373.  
Thus, prior to August 31, 2010, his February 2006 claim remains 
one to reopen a previously disallowed claim.  This distinction 
has been reflected in the issues listed above.  


FINDINGS OF FACT

1.  An RO rating decision dated in July 2002 denied the Veteran's 
claim of entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus; he did not perfect an 
appeal as to this decision.

2.  Evidence associated with the claims file since the July 2002 
rating decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the Veteran's secondary service connection claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim.

3.  The Veteran served in Vietnam during his period of active 
duty service, thereby exposing him to an herbicide agent.

4.  The Veteran has been diagnosed with coronary artery disease.  

5.  The competent and probative evidence demonstrates that 
service-connected diabetes mellitus has chronically worsened the 
Veteran's coronary artery disease.


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for coronary artery disease 
as secondary to diabetes mellitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Coronary artery disease is aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2010).  

4.  Coronary artery disease is presumed to be due to in-service 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 
2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

As discussed in the Introduction above, the Veteran's claim to 
reopen became a "new" claim as of August 31, 2010, in light of 
VA's amendment to its regulatory provisions governing diseases 
associated with exposure to certain herbicide agents.  As of such 
date, pertinent VA law and regulations provide that ischemic 
heart disease shall be service connected if it becomes manifest 
to a degree of ten percent or more within a year after the last 
date on which a veteran was exposed to an herbicide agent (i.e., 
Agent Orange) during active military, naval, or air service, and 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6) (2010); 
75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 3.309(e)).  In 
the current appeal, post-service medical evidence reflects that 
the Veteran has been diagnosed with coronary artery disease.  
Thus, he has been diagnosed with a presumptive disease.  See 75 
Fed. Reg. at 53,216 (clarifying that "ischemic heart disease" 
includes coronary artery disease); see also 38 C.F.R. § 3.309(e) 
(Aug. 31, 2010).  

Relevant to the current appeal, VA has determined that a veteran 
who served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The Veteran's 
service separation document reflects that he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign Medal; 
there is also evidence that his Navy service included 
approximately one year of foreign and/or sea service.  While such 
evidence tends to indicate that the Veteran served in the 
Republic of Vietnam during the Vietnam era, it is not dispositive 
of this issue.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's requirement that a veteran have set foot within 
land borders of Vietnam for presumptive service connection); 38 
C.F.R. §§ 3.307(a)(6), 3.313(a) (2010).  The Veteran's service 
treatment records, however, show that he received dental 
treatment in Da Nang in February and March 1968, thereby 
establishing that he set foot in country during the applicable 
period.  Exposure to an herbicide agent is therefore presumed.  
See id.  

In sum, the competent and probative evidence of record 
establishes that the Veteran was exposed to an herbicide agent 
during the applicable presumptive period and he has been 
diagnosed with a disease that has been determined by the 
Secretary to be associated with exposure to an herbicide agent.  
Service connection is therefore granted for coronary artery 
disease under the newly amended regulation.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6); 75 Fed. Reg. 53,202 (Aug. 31, 2010) 
(codified at 3.309(e)).  

VA law prohibits the assignment of an effective date of an award 
earlier than the effective date of a liberalizing law when 
benefits are awarded pursuant to the liberalizing law.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2010).  
Therefore, based on the Board's discussion immediately above, 
service connection for coronary artery disease as due to exposure 
to an herbicide agent may not be granted earlier than August 31, 
2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  The current appeal, 
however, arose from a claim received in February 2006.  
Furthermore, the Veteran contended in February 2006 that he was 
entitled to service connection for coronary artery disease as 
such disability is aggravated by his service-connected diabetes 
mellitus.  The regulation pertaining to secondary service 
connection was not affected by the August 2010 regulatory 
amendment to 38 C.F.R. § 3.309(e).  Thus, according to VA law and 
regulations, the Veteran may be entitled to service-connected 
compensation benefits earlier than August 31, 2010, for coronary 
artery disease if it is shown to be causally related to his 
service-connected diabetes mellitus.  See 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

Review of the record reflects that the Veteran was previously 
denied entitlement to service connection for coronary artery 
disease as due to service-connected diabetes mellitus by RO 
rating decision dated in July 2002.  Generally, an unappealed 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).  

Initially, the Board acknowledges that the RO reopened the 
Veteran's claim in the March 2007 rating decision on appeal 
before denying the underlying claim on its merits.  Presumably, 
the Veteran did not disagree with the decision to reopen his 
previously denied claim.  Nevertheless, the question of whether 
new and material evidence has been received to reopen a claim 
must be addressed by the Board in the first instance because the 
issue goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  If the Board finds that no such evidence has been 
offered, this is where the Board's analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

Evidence of record at the time of the July 2002 RO rating 
decision demonstrated that the Veteran had been diagnosed with 
congestive heart problems, including coronary artery disease, 
prior to being diagnosed with diabetes mellitus.  Specifically, 
competent medical evidence indicated that the Veteran was 
hospitalized in 1987 for myocardial infarction and underwent 
cardiac catheterization.  Since then, he has been treated for 
coronary problems, including coronary artery disease and 
congestive heart failure.  He was diagnosed with type 2 diabetes 
mellitus in 1999, more than a decade after his initial cardiac 
problems.

Since the RO's prior final denial in July 2002, additional 
evidence has been associated with the claims file which the Board 
finds to both "new" and "material."  Specifically, the Veteran 
has submitted statements from two private treating physicians 
that his coronary artery disease is aggravated by diabetes 
mellitus.  The Board acknowledges that neither physician explains 
the rationale behind this opinion.  However, such statements, at 
a minimum, suggest that service connection may be warranted for 
coronary artery disease under 38 C.F.R. § 3.310, and are 
sufficient to trigger VA's duty to obtain further medical 
evidence to resolve the issue of whether service-connected 
diabetes mellitus has aggravated the Veteran's coronary artery 
disease.  See Shade v. Shinseki, -- Vet. App. --- No. 08-3548, 
slip. op. 9 (U.S. Vet. App. Nov. 2, 2010) (holding that 38 C.F.R. 
§ 3.156 "suggests a standard that would require reopening if 
newly submitted evidence, combined with VA assistance and 
considering the other evidence of record, raises a reasonable 
possibility of substantiating the claim"); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds 
that new and material evidence has been submitted and the 
Veteran's previously denied claim of entitlement to service 
connection for coronary artery disease as secondary to diabetes 
mellitus is reopened.  

Turning to the merits of the underlying claim, VA law and 
regulations provide that service connection is warranted for a 
disability when the evidence demonstrates that the disability for 
which the claim is made is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2010).  Additionally, service 
connection is warranted for a disability which has been 
chronically worsened by a service-connected disease or injury.  
Id.  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that there was an amendment to the regulatory 
provisions governing secondary service connection during the 
pendency of this appeal.  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006).  Although the VA indicated that the purpose of the 
September 2006 regulatory amendment was merely to apply the Court 
of Appeals for Veterans Claims' (Court's) ruling in Allen, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection may be 
made.  This had not been VA's practice, which suggests that the 
2006 regulatory change amounts to a substantive change.  Under 
such circumstances, the Board will apply the version most 
favorable to the Veteran, which in the present case is the old 
version of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2010); VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

As discussed above, the Veteran submitted statements from two of 
his private treating physicians which indicate that his coronary 
artery disease has been aggravated by his service-connected 
diabetes mellitus.  Unfortunately, neither statement was 
accompanied by a rationale and/or discussion of medical 
principles as applied to the specific facts of the Veteran's 
medical history.  Thus, such opinions carry little to no 
probative value and are not sufficient upon which to award 
service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  

Following receipt of the private physician statements, the RO 
scheduled the Veteran for VA examination to investigate the 
question of whether service-connected diabetes mellitus 
aggravated coronary artery disease.  The February 2007 VA 
examination report reflects that following an interview and 
examination of the Veteran, as well as a review of the claims 
file, including the private physician statements, the examining 
physician opined that while the Veteran's coronary artery disease 
predated his diabetes mellitus, the latter disease "is 
definitely making [the coronary artery disease] worse and causing 
aggravation."  In providing this opinion, the VA examiner noted 
that diabetes is a major contributor for atherosclerosis and 
cardiac problems.  

The opinion provided in the February 2007 VA examination report 
was based upon a complete review of the claims file and the 
opinion was accompanied by a rationale that reflects application 
of medical principles to the Veteran's clinical history.  Absent 
any indication that the examiner's conclusion was incorrect or 
unsupported by the clinical evidence of record, the Board finds 
this opinion to be especially probative as to the issue of 
whether service connection is warranted for coronary artery 
disease as aggravated by diabetes mellitus.  See id.  And seeing 
as the remaining evidence of record is silent for any 
contradictory evidence, including negative medical opinions, the 
Board concludes that the competent and probative evidence 
establishes that the Veteran's coronary artery disease was 
aggravated by his service-connected diabetes mellitus.  
Therefore, service connection should be granted on such basis for 
the period of the appeal dated prior to August 31, 2010.  


ORDER

The previously denied claim of entitlement to service connection 
for coronary artery disease as secondary to diabetes mellitus is 
reopened.

Prior to August 31, 2010, service connection is granted for 
coronary artery disease as due to aggravation by service-
connected diabetes mellitus.

As of August 31, 2010, service connection is granted for coronary 
artery disease as due to in-service herbicide exposure.  

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


